Citation Nr: 1644193	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  12-13 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a head disorder, to include follicular cysts.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1984 to January 1990.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his May 2012 substantive appeal (VA Form 9), the Veteran requested a Travel Board hearing.  

A review of the January 2014 hearing notice letter shows that it was mailed to the Veteran's old address.  See Veteran's statement dated in February 2012 (notified VA of new permanent address).  Further, in an October 2016 statement, the Veteran's representative indicated that it had made multiple attempts to contact the Veteran; however, efforts had been unsuccessful.  The representative requested that the Board provide any appropriate assistance in accordance with VA's duty to assist.  

In sum, the record reflects that, prior to the mailing of the January 2014 hearing notice letter, the Veteran clearly notified VA of his new address; however, subsequent correspondence, to include the hearing notification letter, were sent to his old address.  As such, the Board finds the Veteran should be rescheduled for a Travel Board hearing.  See 38 C.F.R. § 20.704 (2015).
 
In light of the foregoing, and because the RO schedules Travel Board hearings at local VA offices, a remand is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing.  The RO should notify the Veteran and the representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704 (b) (2015), and ensure that the letter is sent to the Veteran's last known address, as reflected in the Veteran's profile VBMS.  See Veteran's statement dated in February 2012 (notified VA of new permanent address).  After the hearing, the record should be returned to the Board in accordance with current appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




